Name: Council Decision No 64/729/EEC of 12 December 1964 temporarily suspending Common Customs Tariff duties on certain products /* unofficial English translation */
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1964-12-24

 Avis juridique important|31964D0729DÃ ©cision 64/729/CEE du Conseil du 12 dÃ ©cembre 1964, portant suspension temporaire des droits du Tarif douanier commun applicables Ã certains produits Journal officiel n ° 214 du 24/12/1964 p. 3637 - 3640++++DECISION DU CONSEIL DU 12 DECEMBRE 1964 PORTANT SUSPENSION TEMPORAIRE DES DROITS DU TARIF DOUANIER COMMUN APPLICABLES A CERTAINS PRODUITS ( 64/729/CEE ) LE CONSEIL DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE ET NOTAMMENT SON ARTICLE 28 , VU LE TARIF DOUANIER COMMUN DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE PROJET DE DECISION SOUMIS PAR LA COMMISSION ET RELATIF A UNE SUSPENSION TEMPORAIRE DE CERTAINS DROITS DU TARIF DOUANIER COMMUN , CONSIDERANT QUE POUR LES PRODUITS VISES AUX ARTICLES PREMIER ET 3 DE LA PRESENTE DECISION , LA PRODUCTION DANS LA COMMUNAUTE EST ACTUELLEMENT NULLE OU INSUFFISANTE EU EGARD , NOTAMMENT , AUX BESOINS PARTICULIERS DES INDUSTRIES DE TRANSFORMATION ; CONSIDERANT QUE POUR LES PRODUITS EN CAUSE IL EST DE L'INTERET DE LA COMMUNAUTE QUE L'APPLICATION DES DROITS DU TARIF DOUANIER COMMUN NE SOIT SUSPENDUE QUE PARTIELLEMENT DANS CERTAINS CAS EN RAISON NOTAMMENT DE L'EXISTENCE D'UNE PRODUCTION COMMUNAUTAIRE ET QUE LADITE APPLICATION SOIT SUSPENDUE EN TOTALITE DANS D'AUTRES CAS ; CONSIDERANT QU'IL EST ACTUELLEMENT IMPOSSIBLE D'APPRECIER DE MANIERE RIGOUREUSE L'EVOLUTION DE LA SITUATION ECONOMIQUE DANS LES SECTEURS INTERESSES POUR LE PROCHE AVENIR ET QU'EN CONSEQUENCE , IL CONVIENT QUE LES SUSPENSIONS INTERVIENNENT A TITRE TEMPORAIRE ; CONSIDERANT QUE POUR LES SACS ET LES SACHETS D'EMBALLAGE USAGES DE LA SOUS-POSITION 62.03 B I B ) , VISES PAR L'ARTICLE 2 DE LA PRESENTE DECISION , UNE SUSPENSION PARTIELLE DU DROIT APPARAIT NECESSAIRE AFIN DE RETABLIR L'HARMONISATION DES DROITS DE LA POSITION 62.03 , EU EGARD A LA CONSOLIDATION A 15 % , FIXEE LORS DES DERNIERES NEGOCIATIONS G.A.T.T . , DU DROIT AUTONOME DE 19 % POUR LA SOUS-POSITION 62.03 B II ; CONSIDERANT QUE POUR LE METHACRYLAMIDE DE LA SOUS-POSITION EX 29.25 A III ET LE PAPIER JAPON DESTINE A LA FABRICATION DE BOYAUX ARTIFICIELS DE LA SOUS-POSITION EX 48.01 E II , IL Y A LIEU DE TENIR COMPTE DE LA CREATION , A BREF DELAI , D'UNE PRODUCTION QUI , SELON LES PREVISIONS , SERA A MEME DE SATISFAIRE TRES RAPIDEMENT AUX BESOINS DES UTILISATEURS DE LA COMMUNAUTE ; QUE , DANS CETTE EVENTUALITE , IL APPARAIT JUDICIEUX DE LIMITER LA VALIDITE DES SUSPENSIONS DES DROITS SUR CES PRODUITS A UNE DATE PLUS RAPPROCHEE , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER DU 1ER JANVIER 1965 AU 31 DECEMBRE 1965 , LES DROITS DU TARIF DOUANIER COMMUN POUR LES PRODUITS REPRIS AU TABLEAU CI-APRES SONT SUSPENDUS JUSQU'AU NIVEAU INDIQUE EN REGARD DE CHACUN D'EUX : N DU TARIF DOUANIER * DESIGNATION DES MARCHANDISES * TAUX COMMUN EX 27.07 G * PRODUITS AROMATIQUES POUR LA FABRICATION DE NOIRS DE CARBONE * SUSPENSION TOTALE EX 27.14 C * EXTRAIT PROVENANT DU TRAITEMENT DES HUILES DE GRAISSAGE AU MOYEN DE SOLVANTS SELECTIFS POUR LA FABRICATION DE NOIRS DE CARBONE * SUSPENSION TOTALE EX 28.30 A VII * TRICHLORURE DE TITANE * SUSPENSION TOTALE EX 28.52 B * CHLORURES DES METAUX DES TERRES RARES * 4 % EX 28.55 B * PHOSPHURES DE FER ( FERRO-PHOSPHORES ) CONTENANT EN POIDS 15 % ET * PLUS DE PHOSPHORE , DESTINES EXCLUSIVEMENT A LA FABRICATION DE FONTES * PHOSPHOREUSES D'AFFINAGE OU D'ACIER ( A ) * SUSPENSION TOTALE EX 29.01 C I * PINENES * 6 % EX 29.01 C I * CAMPHENE * 6 % EX 29.01 D VI * VINYLTOLUENE * 6 % EX 29.02 B * HEXACHLOROCYCLOPENTADIENE * SUSPENSION TOTALE EX 29.13 D I * PREGNENOLONE * 3 % EX 29.13 D I * 17 ALPHA HYDROXYPREGNENOLONE * 3 % EX 29.13 D I * 1,4,17 ( 20 )-PREGNATRIENE-11-BETA , 21-DIOL-3-ONE * 6 % EX 29.13 D I * DEHYDROEPIANDROSTERONE * 3 % EX 29.13 D I * 4,17 ( 20 )-PREGNADIENE-11-BETA , 21-DIOL-3-ONE * 6 % EX 29.13 E * 14-BETA-METHYL-16-ALPHA - : 17-ALPHA-EPOXY-5-PREGNEN-3-BETA-OL-20 - * ONE * 3 % EX 29.13 F * 1,4 . NAPHTOQUINONE * 6 % EX 29.14 A II C ) 5 * 16,17 EPOXYPREGNENOLONE ACETATE * 3 % EX 29.14 A II C ) 5 * 16-ALPHA-METHYL-1,4,9 ( 11 )-PREGNATRIENE-17-ALPHA , 21-DIOL-3,20-DIONE - * 21 ACETATE * 6 % EX 29.14 A II C ) 5 * 16-ALPHA-METHYL-ALLOPREGNANE 11-ALPHA , 17-ALPHA , 21 TRIOL-3,20 * DIONE-11 PARATOLUENE SULFONATE-21 ACETATE * 6 % EX 29.15 A IV A ) * ACIDE SEBACIQUE * 3 % EX 29.15 B * ANHYDRIDE DE L'ACIDE HEXACLORO-ENDOMETHYLENE-TETRAHYDROPHTALIQUE * 8 % EX 29.16 D * ACIDE 3,6 ENDOXO-HEXAHYDROPHTALIQUE ET SON SEL DE SODIUM * 8 % EX 29.29 * DIMETHYLHYDRAZINE ASYMETRIQUE * 9 % EX 29.29 * ETHYLHYDRAZIDE DE L'ACIDE PODOPHYLLINIQUE * 6 % EX 29.29 * OXIME DE LA 16,17-DEHYDROPREGENOLONE ACETATE * 3 % EX 29.31 B * THIO-BIS-DI SEC AMYLPHENOL * 6 % EX 29.35 S * THIOPHOSPHATE DE 0,0 . DIETHYLE-0 - ( 4-METHYL 2-ISOPROPYL )-6-PYRIMI - * DYLE * 8 % EX 29.35 S * 2-CHLORO-6-ETHYLAMINO-4-ISOPROPYLAMINO-1,3,5-TRIAZINE * 8 % EX 29.35 S * 2-CHLORO-4,6-BIS - ( ETHYLAMINO )-1,3,5-TRIAZINE * 8 % EX 29.35 S * 2 . CHLORO-4,6 BIS ( ISOPROPYLAMINO ) 1,3,5 TRIAZINE * 8 % EX 29.35 S * DICHLORURE DE 1,1'-DIMETHYL-4,4' DIPYRIDYLIUM * 8 % EX 29.35 S * DIBROMURE ET DICHLORURE DE 1,1' ETHYLENE-2,2' DIPYRIDYLIUM * 8 % EX 29.35 S * 1,4 DIAZA-BICYCLO-2,2,2-OCTANE ( TRIETHYLENEDIAMINE ) * SUSPENSION TOTALE EX 29.35 S * DIOSGENINE * SUSPENSION TOTALE EX 29.38 B I * VITAMINE B 6 ET SES DERIVES * 4 % 29.41 A * DIGITALINES * 6 % EX 29.41 D * GLUCOSIDE PUR DE SCILLE * 6 % EX 29.41 D * SEL DE CALCIUM DU SENNOSIDE A ET B * 6 % EX 29.41 D * BENZYLIDENE-BETA-D-GLUCOSIDE DE LA PODOPHYLLOTOXINE * 6 % EX 29.42 C VIII * ALCALOIDES DE L'ERGOT DE SEIGLE , LEURS SELS , LEURS ETHERS , LEURS ESTERS * ET AUTRES DERIVES * 6 % 38.07 B * AUTRES ( ESSENCE DE BOIS DE PIN OU ESSENCE DE PIN , ESSENCE DE PAPE - * TERIE AU SULFATE ET AUTRES SOLVANTS TERPENIQUES PROVENANT DE LA * DISTILLATION OU D'AUTRES TRAITEMENTS DES BOIS DE CONIFERES ; DIPENTENE * BRUT ; ESSENCE DE PAPETERIE AU BISULFITE ; HUILE DE PIN ) * 3 % EX 38.08 C * ALCOOL HYDRO-ABIETYLIQUE TECHNIQUE * SUSPENSION TOTALE EX 38.11 C * EXTRAIT DE PYRETHRE EN SOLUTION DANS UNE HUILE MINERALE * 5 % EX 38.19 Q * MELANGES D'ALDEHYDES PROVENANT DE LA LIGNINE * SUSPENSION TOTALE EX 38.19 Q * MERCAPTANS TERTIAIRES EN MELANGES * SUSPENSION TOTALE EX 39.02 C III * POLYSULFOHALOETHYLENES SOUS L'UNE DES FORMES VISEES A LA NOTE 3 , * A ET B , DU CHAPITRE 39 * 4 % EX 39.02 C VIII * COPOLYMERES DE CHLORURE DE VINYLE ET DE CHLORURE DE VINYLIDENE * COMPORTANT AU MOINS 80 % EN POIDS DE CHLORURE DE VINYLIDENE SOUS * L'UNE DES FORMES VISEES A LA NOTE 3 , A ET B , DU CHAPITRE 39 , DESTI - * NES A LA FABRICATION DE FIBRES , DE MONOFILS OU DE LAMES ( A ) * 4 % EX 39.02 C XIV A ) * COPOLYMERE DE FLUORURE DE VINYLIDENE ET D'HEXAFLUOROPROPYLENE * SOUS L'UNE DES FORMES VISEES A LA NOTE 3 , A ET B , DU CHAPITRE 39 * 4 % EX 39.03 B V A ) 1 * ETHYLCELLULOSE ( NON PLASTIFIEE ) * 4 % EX 39.03 B V A ) 2 * ETHYLHYDROXYETHYLCELLULOSE INSOLUBLE DANS L'EAU * 4 % EX 44.28 B * BARDEAUX POUR TOITURES OU FACADES , EN BOIS DE CONIFERES * SUSPENSION TOTALE EX 51.01 B * FILS DE FIBRES TEXTILES ARTIFICIELLES A BRINS CREUX * SUSPENSION TOTALE 70.19 A I A ) * PERLES DE VERRE , TAILLEES ET POLIES MECANIQUEMENT * SUSPENSION TOTALE 70.19 A III A ) * IMITATIONS DE PIERRES GOMMES , TAILLEES ET POLIES MECANIQUEMENT * SUSPENSION TOTALE 81.04 M * URANIUM APPAUVRI EN U 235 * SUSPENSION TOTALE ( A ) LE BENEFICE DE CETTE SUSPENSION EST SUBORDONNE AUX CONDITIONS A DETERMINER PAR LES AUTORITES COMPETENTES . ARTICLE 2 DU 1ER JANVIER AU 31 DECEMBRE 1965 , LE DROIT DU TARIF DOUANIER COMMUN SUR LES SACS ET SACHETS D'EMBALLAGE , USAGES , EN TISSUS AUTRES QUE DE JUTE , DE LIN OU DE SISAL , DE LA SOUS-POSITION 62.03 B I B ) EST SUSPENDU JUSQU'AU NIVEAU DE 15 % . ARTICLE 3 DU 1ER JANVIER AU 30 JUIN 1965 , LES DROITS DU TARIF DOUANIER COMMUN SUR LE METHACRYLAMIDE DE LA SOUS-POSITION EX 29.25 A III ET LE PAPIER JAPON ( PAPIER SPECIAL A LONGUES LIBRES ) DESTINE A LA FABRICATION DE BOYAUX ARTIFICIELS DE LA SOUS-POSITION EX 48.01 E II SONT SUSPENDUS TOTALEMENT . ARTICLE 4 LES ETATS MEMBRES SONT DESTINATAIRES DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 12 DECEMBRE 1964 . PAR LE CONSEIL LE PRESIDENT K . SCHMUECKER